                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                              IN THE UNITED STATES DISTRICT COURT

                                  8                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     SILVER MINI MART,                                Case No. 18-cv-07389-MMC
                                  11                     Plaintiff,                       ORDER DENYING APPLICATION FOR
                                                                                          TEMPORARY AND PRELIMINARY
                                  12               v.
Northern District of California




                                                                                          STAY OF ADMINISTRATIVE
 United States District Court




                                                                                          DECISION; EXTENDING CURRENT
                                  13     UNITED STATES OF AMERICA,                        STAY; SETTING INITIAL CASE
                                                                                          MANAGEMENT CONFERENCE
                                  14                     Defendant.
                                                                                          Re: Dkt. No. 4
                                  15

                                  16
                                              Before the Court is plaintiff Silver Mini Mart’s “Application for Temporary and
                                  17
                                       Preliminary Stay of Administrative Decision,” filed December 11, 2018. Defendant United
                                  18
                                       States of America has filed opposition, to which plaintiff has replied. The matter came on
                                  19
                                       regularly for hearing on April 19, 2019. Stephen G. Chandler appeared on behalf of
                                  20
                                       plaintiff. Savith Iyengar of the United States Attorneys’ Office appeared on behalf of
                                  21
                                       defendant.
                                  22
                                              Having considered the parties’ respective written submissions and the arguments
                                  23
                                       of counsel at the hearing, the Court, for the reasons stated on the record at the hearing,
                                  24
                                       rules as follows:
                                  25
                                              1.        Plaintiff’s application is hereby DENIED;
                                  26
                                              2.        The current limited stay (see Doc. No. 22 2:17-18) is hereby EXTENDED to
                                  27
                                       May 3, 2019.
                                  28
                                  1          3.     An Initial Case Management Conference is hereby SET for May 17, 2019; a

                                  2    Joint Case Management Statement shall be filed no later than May 10, 2019.

                                  3

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: April 19, 2019
                                                                                           MAXINE M. CHESNEY
                                  7                                                        United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 2
